Citation Nr: 0507985	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  03-07 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a chronic acquired 
disorder of the left hip, claimed as degenerative joint 
disease (DJD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from October 1966 to August 
1968.

This appeal to the Board of Veterans' Appeals (Board) 
previously arose from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The RO, in pertinent part, denied entitlement to service 
connection for DJD of the left hip.

In November 2003 the veteran provided oral testimony before 
the undersigned Veterans Law Judge via a video conference 
with the RO.  A transcript of his testimony has been 
associated with the claims file.

In April 2004 the Board granted entitlement to service 
connection for hypertension, and remanded the claims of 
entitlement to service connection for bilateral hearing loss, 
tinnitus, and DJD of the left hip to the RO for further 
development and adjudicative action.

In July 2004 the RO issued a rating decision wherein it 
established service connection for hypertension with 
assignment of a 10 percent evaluation, granted service 
connection for tinnitus with assignment of a 10 percent 
evaluation and for bilateral hearing loss with assignment of 
a noncompensable evaluation, all effective July 31, 2002, 
date of claim.  The RO also deferred action on the previous 
denial of entitlement to service connection for DJD of the 
left hip.

In January 2005 the RO affirmed the previous denial of 
entitlement to service connection for DJD of the left hip.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  A chronic acquired disorder of the left hip was not shown 
in active service.

2.  Osteoarthritis was not shown disabling to a compensable 
degree during the first post service year.

3.  The probative and competent medical evidence of record 
establishes that the veteran does not have a chronic acquired 
disorder of the left hip which has been linked to active 
service on any basis.


CONCLUSION OF LAW

A chronic acquired disorder of the left hip, claimed as DJD, 
was not incurred in or aggravated by active service; nor may 
service connection be presumed for osteoarthritis of the left 
hip.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records are negative for any evidence of 
injury or any abnormality of the left hip.

The veteran filed a claim of entitlement to service 
connection for a left hip disorder on July 31, 2002.

VA conducted a medical examination of the veteran in December 
2002.  He reported that he had fallen ten feet onto his left 
hip and buttock in 1967 while on active duty in Vietnam.  He 
stated that he may have seen a doctor at that time.  He 
complained of intermittent and progressive pain since that 
injury.  He related that in 1993 he developed a sharp pain in 
the left hip while climbing a ladder.  He stated that 
arthritis was found when he had a bone scan for a work-up for 
prostate cancer.  He had never had any treatment for left hip 
arthritis.  The examination concluded in a pertinent clinical 
assessment of left hip arthritis.

In November 2003 the veteran provided oral testimony before 
the undersigned Veterans Law Judge via a video conference 
with the RO.  A transcript of his testimony has been 
associated with the claims file.  He testified that he had 
fallen on an old brick floor on his left hip in service.  He 
added that after service he had never sustained additional 
injury to his left hip.  

VA conducted a medical examination of the veteran in April 
2004.  He reported having injured his left hip in 1968 while 
on active duty in Vietnam.  At that time he was in a tower.  
The tower was struck by a rocket.  He fell through a hatch 
and landed on the next platform on his buttocks.  He related 
that the initial evaluation for complaints with regard to the 
left hip was in 2003.  He complained of nagging left hip 
pain.  

On examination range of motion of the left hip was within 
normal limits with no complaints of discomfort.  Neurological 
examination was also normal.  Radiographic study of the left 
hip revealed some mild degenerative change most notably a 
small amount of spurring over the superior aspect of the 
acetabulum.  There was no evidence of significant joint space 
loss otherwise.  The examination impression was left hip 
pain.

The examiner opined that there was no evidence of a chronic 
acquired disorder of the left hip.  He noted that "chronic" 
in and of itself suggested a long standing ongoing condition, 
which the veteran's history failed to document.  
Additionally, the examiner recorded,  at this time, the 
veteran's complaints of discomfort into the left buttock did 
not appear to be related to any pathology related to the left 
hip, either acute or otherwise.

In a September 2004 addendum to the April 2004 examination 
report, the examiner noted that at that time the claims file 
had been made available to him for his review.  He noted that 
the claims file and service medical records were both 
reviewed and that his opinion remained unchanged.


Criteria

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

If not shown in service of at least 90 days, service 
connection may be granted for various chronic diseases such 
as osteoarthritis if shown disabling to a compensable degree 
during the first post service year.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Pond v. West, 12 Vet. App. 341, 346 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Moreover, that a condition or injury occurred in service 
alone is not enough; there must be a current disability 
resulting from that condition or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. Brown, 10 
Vet. App. 268, 271 (1997).

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2003).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity. When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  Id.

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2004), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  

Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  

A lay person is competent to testify only as to observable 
symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  

A layperson is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one to which a lay person's observation is competent.  See 
Savage, 10 Vet. App. at 495-97.

The CAVC has further determined chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).


The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Preliminary Matter -- Duties to Notify & to Assist

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  It appears that the VCAA is applicable to the 
issue on appeal because the veteran's claim was received 
after November 9, 2000, the effective date of the new law.  
See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  VA must also advise 
a claimant as to which evidence the claimant must supply and 
which evidence VA will obtain on his or her behalf, and 
provide any evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the present case, the January 2003 rating decision, the 
February 2003 Statement of the Case (SOC), and the January 
2005 Supplemental Statement of the Case (SSOC) cite the law 
and regulations that are applicable to the appeal and explain 
why the RO denied the claim.  The SOC and the SSOC set forth 
the text of the VCAA regulations.  

In addition, in August 2002, April 2004, and August 2004 the 
RO sent the veteran letters that explained the expanded VA 
notification and duty to assist obligations under the VCAA.  
The letters advised him that private or VA medical records 
would be obtained if he provided the names and addresses of 
all sources of treatment and the approximate dates of 
treatment.  

The letters explained that VA would help him obtain evidence 
such as medical records, employment records, or records from 
Federal agencies if he furnished enough information to 
enable VA to request them.  

The forms required to authorize the release of private 
medical records to VA were provided.  The letters served to 
put the veteran on notice of the applicability and effect of 
the VCAA and of his rights and responsibilities under the 
law.  

The decision of the United States Court of Appeals for 
Veterans Claims (CAVC) in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) (withdrawing and replacing 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) (usually the RO) 
decision on a claim for VA benefits.  

In this case, the timing of the August 2002 VCAA notice 
letter was sent before the initial RO adjudication of the 
veteran's claim, and thus complied with the express 
requirements of the law as found by the CAVC in Pelegrini II.  

With respect to the content of a VCAA notice, the decision in 
Pelegrini II held, in pertinent part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  

The new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  The veteran 
has been afforded numerous opportunities to submit additional 
evidence.  In this case, although the VCAA notice letters 
that were provided to the appellant did not contain the 
"fourth element," the Board finds that the veteran did have 
actual notice of the obligation to submit all relevant 
evidence to VA.  

The Board finds that in the context of the entire record, the 
content requirements for a VCAA notice have been amply 
satisfied by the above notifications.  

The VCAA requires VA to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the 
Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

The record reflects that the relevant evidence in this case 
has been developed to the extent possible.  All available 
relevant Government documents have been obtained.  The record 
does not identify any additional Government or private 
records which have not been obtained or for which reasonable 
procurements efforts have not been made.  The veteran has 
been afforded VA orthopedic and neurologic examinations in 
connection with his claim for service connection for a 
chronic acquired disorder of the left hip claimed as DJD.  

Accordingly, VA has satisfied the notification and duty to 
assist provisions of the law, and no further actions pursuant 
to the VCAA need be undertaken on his behalf.  Adjudication 
of the claim may proceed, consistent with the VCAA.  

In the circumstances of this case, no further procedural or 
evidentiary development would serve any useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).  


Service Connection

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest; citing 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect the 
competency to testify." (citations omitted).

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection.  To establish 
entitlement to service connection, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis) Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); (2) 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence) Layno v. Brown, 6 Vet. App. 465, 
469 (1994); Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991); and (3) a nexus between the in-service disease or 
injury and the current disability (medical evidence) 
Grottveit v. Brown, 5 Vet. App. 91. 93 (1993).  See Caluza v. 
Brown, 7 Vet. App. 498 (1995); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The Board's review of the evidentiary record discloses that 
the veteran does not satisfy any of the requirements to 
prevail on a claim of entitlement to service connection for a 
chronic acquired disorder of the left hip claimed as DJD.  

In this regard, the service medical and post service medical 
records are negative for any evidence or finding a chronic 
acquired disorder of the left hip.

After a careful review of the record, the Board is of the 
opinion that the preponderance of the evidence is against the 
claim of entitlement to service connection for a chronic 
acquired disorder of either hip claimed as DJD.

The CAVC has held that Congress specifically limited 
entitlement to service-connected benefits to cases where 
there is a current disability.  "In the absence of proof of 
a present disability, there can be no valid claim." Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).

In essence, the veteran has not submitted a current medical 
diagnosis of any chronic acquired disorder of the left hip, 
muchless a competent medical opinion linking such hip 
disorder to service on any basis.  The only support for this 
claim is found in the veteran's statements on file.  He is 
not qualified to render a medical diagnosis or a medical 
opinion.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (CAVC 
held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

Similarly, the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusions, and 
certainly cannot oppose the competent VA medical opinion of 
record.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The Board readily acknowledges that the veteran has been 
diagnosed with left buttock pain; however, the CAVC has held 
that pain per se is not a chronic acquired disability upon 
which to predicate a grant of service connection.  Benitez v. 
West, 13 Vet. App. 282 (1999).  

The April 2004 VA examiner found no evidence of any left hip 
disorder and reported that radiographic study revealed a 
small amount of spurring.  The examiner specifically pointed 
out that the left buttock pain did not appear to be related 
to any pathology related to the left hip, either acute or 
otherwise.

As reported earlier, no chronic acquired disorder of the left 
hip has been found on examination on the basis of direct 
clinical inspection, or on radiographic study.  DJD of the 
left hip has not been shown on radiographic study.

Simply put, in view of the evidentiary record and with 
application of all pertinent governing criteria, the Board 
finds there exists no basis upon which to predicate a grant 
of entitlement to service connection for a chronic acquired 
disorder of the left hip, claimed as DJD.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2004).

Although the appellant is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim of 
entitlement to service connection for a chronic acquired 
disorder of the left hip claimed as DJD.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for a chronic acquired 
disorder of the left hip, claimed as DJD is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


